DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed November 05, 2021. The amendments have been thoroughly reviewed and entered.  Any previous interpretation, objection, and/or rejection not repeated herein has been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cavity”, “recess”, in claims 1 and 9, “first container part”, “second container part”, in claim 9 and first adaptor portion”, “second adaptor portion” in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “cavity”, “recess”, in claims 1 and 9; “first container part”, “second container part”, in claim 9; and “first adaptor portion” and “second adaptor portion” in claim 10.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, it is not clear what the cavity and recess of claims 1 and 9 correspond to in the specification.  Also, the “nozzle of the container” has no claimed cover from which to provide an opening.  How is it considered a nozzle verses and opening?  Thus, the scope of the claim is unclear. For the purposes of examination the examiner consider the nozzle just an outlet or opening in the container. 
Claim 1 now recites the recess having a width dimension smaller than both the first width dimension and the second width dimension.  However, the measurement of the width of any item is unclear unless it references the inner surface dimension or outer surface dimension.  Thus this claim is vague and indefinite.  Sime deficiency was found in claim 9.
Claim 11 recites “at least a portion of the cavity is disposed in the first adapter portion”.  This is confusing and indefinite since the adapter is defined by a cavity.  Thus, it is unclear how the cavity is disposed within itself.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 9-11, 13, 16 and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flackett (US 2003/0198126).
 As to claims 1 and 9, Flackett teaches a dispensing container and adapter system for use with a planetary mixer, the system comprising:
a dispensing container 24 having a longitudinal axis and a transverse axis and including:
a nozzle (first container part in claim 9) configured to allow contents to exit from the dispensing container; 
a removable cap 22 configured to cover the nozzle, the removable cap having a first width dimension measured along the transverse axis; and 
a body (second container part in claim 9) spaced apart from the nozzle along the longitudinal axis, the body having a second width dimension measured along the transverse axis; and
an adapter 14 configured to receive the dispensing container 24, the adapter including:
a cavity 44 configured to receive the removable cap, the cavity having a cavity width that exceeds the first width dimension (see para [0023] et seq.) and Fig. 4; and 
a recess (interpreted as a ridge 36) extending from the cavity and configured to receive a portion of the dispensing container, at least a portion of the recess width dimension is smaller (presumably in length) than both the first width dimension and second width dimension (see examiner modified Fig. 4 below).

    PNG
    media_image1.png
    405
    616
    media_image1.png
    Greyscale

As to claim 2, Flackett teaches an opening 30 (upper opening in adapter 14) radially spaced apart from the recess (different diameters in the adapter).
As to claim 4, Flackett teaches the removable cap is threadably 28 mounted to the nozzle.
As to claim 5, Flackett teaches the recess is configured to slidably receive a portion of the dispensing container (see para [0022] and Fig. 4).
As to claims 6 and 10, Flackett teaches the adapter includes: a first adapter portion having a first outer diameter; and a second adapter portion having a second outer diameter larger than the first outer diameter (see different diameters in Fig. 4).
As to claim 11, Flackett teaches at least a portion of the cavity is disposed in the first adapter portion, and the recess extends from the cavity in the second adapter portion (see Fig. 4).
As to claim 13, Flackett teaches the recess 36 is concentric with the cavity (see Fig. 4).
As to claim 14, Flackett teaches a jar (reads on basket container 20) configured to receive the dispensing container and the adapter, see Fig. 1.
As to claim 16, Flackett teaches the adapter is configured to engage with an inner wall of the jar (see para [0022] et seq.)
As to claim 17, Flackett teaches the jar includes: a bottom wall (not shown but necessary to hold and rotate the adapter 14); and an inner wall attached to the bottom wall, the bottom wall and the inner wall defining a chamber configured to receive the adapter (see Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flackett in view of Flackett (US 6,099,160; hereinafter “Flackett 160”).
As to claim 3, Flackett does not explicitly teaches the dispensing container includes an actuator to meter the contents through the nozzle.  However, Flackett ’160 teaches a mixing system for mixing and dispensing reactive materials comprising a mixer, a dispenser 20 and a transferable cartridge assembly, wherein the dispensing container includes an actuator 70 to meter the contents through the nozzle (see Fig. 5).  Flackett ‘160 teaches having an actuator that engages the dispensing container avoids allows volumes of products to be mixed and quickly dispensed without exposing the product to the external environment (see Discussion of Related art section- Flackett ‘160). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the mixing system of Flackett, the actuator of Flackett ‘160 for the expected benefit allow product to be dispensed from the container without exposing the product to the external environment
As to claims 7 and 8, Flackett and Flackett ‘160 does not explicitly disclose the recess includes threads to engage with threads on the nozzle.  However, the use of threads is considered in conventional in the art and would have been an obvious design choice.
As to claim 15, Flackett ‘160 teaches a jar 30 includes a threaded cap 40.
As to claim 18, Flackett and Flackett 160 do not explicitly teach the dimension of the chamber of increases or decreases along a direction generally perpendicular to the bottom wall.  However, it would have been obvious to one of ordinary skill in the art to have had the dimension of the chamber of increases or decreases along a direction generally perpendicular to the bottom wall for a friction fit that insures the container remains within the jar during mixing.
Response to Arguments
Applicant's arguments filed November 05, 2021 have been fully considered but they are not persuasive. In response to the objections under the drawing and specification, the examiner recommends applicant correlate the “cavity” to the open space that is the inside of the upper portion of the adapted 1100 and that surrounds the cap within the band 1104 as seen in Fig. 16.  The cavity should include a reference number in the specification that corresponds to the area in the figure.  Similarly, the “recess” should link to the “central aperture 1106” in the specification.  For example, the specification should include the “central aperture 1106 (also referred to as the recess 1106)”.  In response to arguments against the under Flackett, the examiner has modified the rejection as set forth above to address the new limitations.  Thus, the specific arguments against Flackette are deemed moot.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798